                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

BEVERLY J. WILLIAMSON,                             )
and NICHOLE POTTER,                                )
                                                   )
       Plaintiffs,                                 )
                                                   )
       v.                                          )          No. 4:18-CV-00513-DGK
                                                   )
COMMERCE BANK,                                     )
                                                   )
       Defendant.                                  )

                        ORDER GRANTING MOTION TO REMAND

       This lawsuit arises from Plaintiffs Beverly Williamson and Nichole Potter’s class action

counterclaim filed after Defendant Commerce Bank (“Commerce”) attempted to collect a

deficiency judgment against them in state court.

       Now before the Court is Plaintiffs’ motion to remand (Doc. 7). Williamson and Palmer

argue Commerce did not have the right to remove this case from state court because Commerce is

a plaintiff for purposes of the federal removal statutes, 28 U.S.C. §§ 1441 and 1446(a), 28 U.S.C.

§ 1331, and the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d). Commerce

alleges that because it dismissed its deficiency judgment against Plaintiffs with prejudice and the

state court recaptioned it as a defendant, it is a defendant for the purposes of the federal removal

statutes. Because the parties’ alignment is determined as of the time the original complaint is filed

for purposes of the federal removal statutes, the motion is GRANTED and this case is

REMANDED to the Circuit Court of Carroll County, Missouri.

                                           Background

       In May 2016, Commerce filed a petition in the Circuit Court of Carroll County against

Williamson and Palmer, seeking a deficiency judgment after it repossessed their car. Williamson
and Palmer responded by filing a class action counterclaim against Commerce, alleging

Commerce’s presale and post-sale notices violated the Uniform Commercial Code (“UCC”). In

September 2016, Commerce filed a motion to dismiss Williamson and Palmer’s class action

counterclaims. The state court denied Commerce’s motion in June 2017. Three months later,

Commerce voluntarily dismissed its deficiency judgment and moved to realign the parties.1 In

June 2018, the state court realigned the parties, designating Williamson and Palmer as the Plaintiffs

and Commerce as Defendant. A month later, Commerce filed its notice of removal.

        Williamson and Palmer move to remand this case, arguing Commerce is considered a

plaintiff pursuant to the federal removal statutes, and therefore, did not have the statutory authority

to remove the case to federal court.

                                                   Standard

        CAFA provides that any class action over which the district court has jurisdiction pursuant

to § 1332(d)(2) is removable by any defendant without the consent of the remaining defendants

and without regard to whether any defendant is a citizen of the state in which the action is brought.

28 U.S.C. § 1453(b). A class action must be removed in accordance with section 1446,2 which

sets forth the removal procedure for “[a] defendant or defendants desiring to remove any civil

action … from a State court.”

        A plaintiff, however, may challenge removal through a motion to remand. 28 U.S.C.

§ 1447(c). Traditionally, the party seeking removal and opposing remand has the burden of

establishing that an action should not remanded. Westerfeld v. Indep. Processing, LLC, 621 F.3d




1
  The state court Order realigning the parties stated, “Counterclaim Defendant requests realignment for the express
purpose for seeking removal to federal court under the Class Action Fairness Act (“CAFA”)” (Doc. 1, Ex. 1, p.2).
2
  The one-year time limitation under section 1446(c)(1) does not apply to removal pursuant to CAFA. 28 U.S.C.
§ 1453(b).


                                                        2
819, 823 (8th Cir. 2010). But the Supreme Court has made clear that “no antiremoval presumption

attends cases invoking CAFA, which Congress enacted to facilitate adjudication of certain class

actions in federal court.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554

(2014).

                                             Discussion

          The issue here is whether Commerce became a defendant for purposes of the federal

removal statute by dismissing its claims and being recaptioned by the state court as the defendant.

I.        Commerce is the plaintiff for purposes of the federal removal statute.

          The Court addressed this exact issue in Steeby v. Discover Bank, 980 F. Supp. 2d 1131,

1134 (W.D. Mo. 2011), under the general removal statute, 28 U.S.C. § 1441. In that case, Discover

Bank (“Discover”) sued to recover a credit card debt and then voluntarily dismissed its claims

against the original defendant, Steeby, after he filed a counterclaim against Discover. The state

court then recaptioned Discover as the defendant, and Discover removed the case to federal court.

Id. The Court remanded the case back to state court, finding a state court’s realignment is

irrelevant in determining who is a defendant for purposes of the federal removal statute. Id. at

1135. The Court noted that, under federal law, “the parties’ alignment is determined as of the time

the original complaint is filed, not at the time of removal.” Id., citing, Universal Underwriters Ins.

Co. v. Wagner, 367 F.2d 866, 871 (8th Cir. 1966). Because Discover was the plaintiff when it

filed the original complaint in state court, it therefore was also considered the plaintiff for purposes

of the removal statute. Accordingly, because a “plaintiff may not remove a state court action when

it has to defend a counterclaim that could have been brought in federal court,” the Court remanded

the case to state court. Id. at 1137; accord Midland Funding LLC v. Jackson, No. 1:13-CV-177-




                                                   3
ACL, 2014 WL 2800756, at *2 (E.D. Mo. June 19, 2014); Arrow Financial Services, LLC v.

Williams, No. 10-3416-CV-S-DW, at *2-3 (W.D. Mo. Jan 20, 2011).

         The Court’s ruling in Steeby has been echoed by a sister district court in the Eastern District

of Missouri. In General Credit Acceptance, Co., LLC v. Deaver, No. 4:13-CV-00524, 2013 WL

2420392, at *2 (E.D. Mo. June 3, 2013), the court found the original state court plaintiff was the

plaintiff for purposes of removal under CAFA, even though it dismissed its claims against the

original defendant, and the only claims remaining in the case were counterclaims. The court noted:

         CAFA’s removal provision, section 1453(b), provides that “[a] class action may be
         removed to a district court ... in accordance with section 1446.” Section 1446, in
         turn, sets forth the removal procedure for “[a] defendant or defendants desiring to
         remove any civil action ... from a State court.” The interpretation of “defendant or
         defendants” for purposes of federal removal jurisdiction continues to be controlled
         by Shamrock [Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108 (1941)], which
         excludes plaintiff/cross-defendants from qualifying “defendants.” The Court
         therefore finds, in accordance with Shamrock, that GCAC, the original Plaintiff,
         cannot remove this action based on Deaver’s counterclaim.

Id. at *3 (internal citations omitted) (emphasis in original). The court, therefore, remanded the

case back to state court. Id.3

         Commerce’s argument that Steeby and Deaver have been superseded by subsequent Eighth

Circuit decisions holding that the propriety of removal is determined at the time of removal is at

best unavailing, and arguably misleading.4 The cases cited by Commerce address whether the

federal court had subject matter jurisdiction, not whether the defendant had the statutory right to

remove the case. See Williams v. Employers Mut. Cas. Co., 845 F.3d 891, 900 (8th Cir. 2017)


3
 Acknowledging that removal under CAFA does not change who is a defendant for purposes of federal removal (Doc.
10, p. 11, n. 10), Commerce attempts to distinguish Deaver by arguing that, unlike in this case, the party removing
was not realigned by the state court. But as this Court held in Steeby, 980 F. Supp. 2d at 1135, and as the state court
also noted in its decision to realign the parties in this case (Doc. 1, Ex. 1), a state court’s realignment is irrelevant in
determining who is a defendant for purposes of the federal removal statute.
4
  Commerce also cites to district court cases from other circuits that have held the propriety of removal is determined
at the time of removal. Those cases are not binding on this Court, and Steeby recognized “the handful of district courts
that have discussed this question have reached different results.” 980 F.Supp.2d at 1134.


                                                             4
(finding the district court had subject matter jurisdiction over the case because at the time of

removal it was a “class action” as defined by CAFA); Rudlowski v. The St. Louis Rams, LLC, 829

F.3d 963, 964 (8th Cir. 2016) (holding that although a federal court’s subject matter jurisdiction is

measured “at the time of removal,” the district court erred in refusing to consider postremoval

evidence, effectively denying the Rams the opportunity for jurisdictional discovery to establish

federal jurisdiction); Grawitch v. Charter Commc’ns, 750 F.3d 956, 959-60 (8th Cir. 2014)

(addressing whether Charter met its burden of showing the amount in controversy exceeded

CAFA’s $5 million jurisdictional threshold at the time of removal).

       This Court agrees a federal court’s subject matter jurisdiction is determined at the time of

removal. See Simon v. Liberty Mut. Fire Ins. Co., No. 4:17-CV-0152-DGK, 2017 WL 6209705,

at *3 (W.D. Mo. 2017). But that is not the issue here. The issue is whether Commerce had the

statutory right to remove the case. The Court concludes it did not.

       As stated in Steeby, “What matters for the removal analysis is whether [Commerce] was a

defendant at the time the complaint was filed.” 980 F. Supp. 2d at 1136. Here, at the time the

complaint was filed, Commerce was the plaintiff. Accordingly, Commerce had no statutory right

to remove the case, and this case should be remanded.

II.    Commerce’s removal was not objectively unreasonable.

       Williamson and Palmer request the Court award fees and costs because Commerce

improvidently removed this case. The decision whether to award costs and fees under 28 U.S.C.

§ 1447(c) rests in the Court’s discretion. Martin v. Franklin Capital Corp., 546 U.S. 132, 141

(2005). “Absent unusual circumstances, courts may award attorney's fees under § 1147(c) only

where the removing party lacked an objectively reasonable basis for seeking removal.” Id. In

determining whether the removing party lacked an objectively reasonable basis for seeking




                                                 5
removal, the Court does not consider the removing defendant's motive, but instead must consider

“the objective merits of removal at the time of removal, irrespective of the ultimate remand.”

Convent Corp. v. City of North Little Rock, Ark., 784 F.3d 479, 483 (8th Cir. 2015).

       Williamson and Palmer contend Commerce lacked an objectively reasonable basis to

remove because it was aware of the authority finding the propriety of removal is determined at the

time the original complaint is filed. They also argue Commerce removed for the purpose of

prolonging the litigation. Commerce responds, however, by alleging its removal was objectively

reasonable because the Eighth Circuit clarified after Steeby that a federal court’s jurisdiction is

determined at the time of removal and removal under CAFA, which has no antiremoval

presumption, changes the outcome of Steeby.

       This case presents a close call. Commerce was clearly aware of the district court cases in

this circuit finding that for purposes of the federal removal statute, alignment is determined at the

time the original complaint was filed; Williamson and Palmer cited these cases in their state court

brief opposing realignment. The Court also finds it concerning that Commerce attempts to blur

the line between subject matter jurisdiction and the statutory authority to remove by

misrepresenting that the Eighth Circuit has held alignment for purposes of the federal removal

statute must be determined at the time of removal.

       At the same time, the objective of awarding fees and costs is not to discourage defendants

from seeking removal in all but the most obvious cases, Martin, 546 U.S. at 141, and the Court in

Steeby recognized the issue presented here is a “difficult” one involving the “collision of two

jurisdictional principles,” 980 F. Supp. 2d at 1134. Although Commerce’s argument is weak, the

Court cannot find it lacked an objectively reasonable basis for seeking removal, especially given

that the Eighth Circuit has not addressed the exact issue in this case.




                                                  6
                                          Conclusion

       Accordingly, Plaintiffs’ Motion is GRANTED, and this case is remanded to the Circuit

Court of Carroll County, Missouri, without an award of costs or attorney’s fees.

       IT IS SO ORDERED.

Date: October 2, 2018                             /s/ Greg Kays
                                                GREG KAYS, CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                                7
